 

 

'_<_
Case 18-12808-KG Doc 239 Filed 05/07/19 Page 1 of 2

lN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,l Case No. 18-12808 (KG)
Debtors. Jointly Administered

Re: Docket No. 167

 

 

ORDER GRANTING MOTION OF THE DEBTORS FOR
ENTRY OF AN ORDER EXTENDING THE EXCLUSIVITY PERIODS
TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

Upon consideration of the motion (the “Mio_n”)2 of the above-captioned debtors and
debtors in possession (the “l_)iblor§”) for the entry of an order further extending the period
established in section ll21(c)(3) of the Bankruptcy Code, within which only the Debtors may file
a plan and obtain acceptances of the plan (the “Exclusivity Periods”); and it appearing that the
relief requested by the Motion is in the best interest of Debtors’ estates, their creditors and other
parties in interest; and it appearing that this Court has jurisdiction over this matter pursuant to 28
U.S.C. §§ 157 and 1334; and it appearing that venue of this proceeding and the Motion is proper

in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and adequate notice of the Motion

 

having been given under the circumstances and no further notice need be given; and after due

deliberation and cause appearing therefor;

 

1 The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (773 8). The location of the Debtors’ service address in these
chapter ll cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.

2 Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion.

DOCS_DE:223151.3

 

 

 

Case 18-12808-KG Doc 239 Filed 05/07/19 Page 2 of 2

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED as set forth herein.

2. Pursuant to section 112l(c)(3) of the Bankruptcy Code, no party, other than
the Debtors, may file any plan through and including June 14, 2019.

3. Pursuant to sections 1121(c)(3) and 1121(d) of the Bankruptcy Code, no
party, other than Debtors, may solicit votes to accept a proposed plan filed with this Court through
and including August 16, 2019.

4. The extension of the Exclusivity Periods shall be without prejudice to the
Debtors’ requesting further extensions

5. All time periods set forth in this Order shall be calculated in accordance
with Bankruptcy Rule 9006(a).

6. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

7. The Debtors are authorized to take all actions necessary to effectuate the
relief granted in this Order in accordance with the Motion.

8. This Court retains jurisdiction with respect to all matters arising from or
related to the implementation, interpretation, and enforcement of this Order.

Dated: W§H 7 ,2019 $<Z*)@

Honorable Kevin Gross
United States Bankruptcy Judge

DOCS_DE:223151.3

 

